COURT OF
APPEALS
                                                   EIGHTH DISTRICT OF
TEXAS
                                                              EL
PASO, TEXAS
 



 
 
HERBERT EVANS,
 
                                   
  Appellant,
 
v.
 
THE STATE OF TEXAS,
 
                                    Appellee.
  
 


 
 '
   
 '
   
 '
   
 '
   
 '
 
'


 
 
                  No. 08-12-00274-CR
 
                         Appeal from
 
409th District
  Court
 
of El Paso County,
  Texas
 
(TC # 20110D03481)




 
 


 
 


 
 



 
                                                     MEMORANDUM
OPINION
 
            Herbert Evans is attempting to
appeal his convictions of possession of child pornography with intent to
promote (Count I) and possession of child pornography (Counts II through XXIV).  We dismiss the appeal for want of
jurisdiction.
A timely notice of appeal is necessary to
invoke this Court's jurisdiction.  Olivo v. State, 918 S.W.2d 519, 522
(Tex.Crim.App. 1996).  The trial court
imposed sentence in open court on Counts I through XXIV on December 20, 2011.  Appellant did not file a motion for new trial.
 Therefore, his notice of appeal was due
to be filed on January 19, 2012, thirty days after the date sentence was
imposed in open court.  See Tex.R.App.P.
26.2(a)(1).  Appellant did not file his
notice of appeal until August 23, 2012.  Consequently,
he failed to perfect this appeal.  We
dismiss the appeal for want of jurisdiction.
 
 
November 14, 2012                            _______________________________________________
ANN CRAWFORD
McCLURE, Chief Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.
 
(Do Not Publish)